Citation Nr: 1618567	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  11-23 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1976 to October 1980.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2012, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The Board notes that the Veteran initially appealed ratings awarded for residuals of bunionectomy and hammertoe repairs of each foot.  By decision dated in July 2014, the Board increased the ratings of the Veteran's bilateral foot disabilities to the point that the combined rating of the Veteran's disabilities met the schedular criteria for TDIU consideration.  The issue of TDIU was then remanded to insure due process.  It has now been returned for further appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Review of the record shows that the Veteran has significant disability as a result of his service-connected foot disabilities.  It is noted that service connection is currently in effect for scars, residuals of bilateral bunionectomy and hammertoe, rated 30 percent disabling; status post bunionectomy and hammertoe repair of the right foot, rated 20 percent disabling; and status post bunionectomy and hammertoe repair of the left foot, rated 20 percent disabling.  The Veteran's combined evaluation from these single surgical events is 60 percent, which meets the basic eligibility criteria for TDIU consideration.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  
The Veteran was afforded a VA compensation examination in August 2014.  At that time, the examiner noted that the Veteran needed to use assistive devices to ambulate, including a wheelchair and walker.  The examiner was asked to specify the condition for which these devices was necessary, but did not provide a response.  The examiner did opine, however, that it was less likely than not that the Veteran's foot disabilities would prevent him from gaining or maintaining most types of employment and that all types of sedentary employment were within the Veteran's capacity.  It was concluded that the Veteran had numerous other medical conditions that limited his employment, but that the foot conditions alone were not among these.  

In a January 2015 letter, a private rehabilitation counselor and disability management specialist opined that the Veteran was prevented from engaging in sedentary employment due primarily as a result of the need to use a walker or wheelchair for ambulation.  The opinion referenced the need to use the upper extremities for wheelchair propulsion as well as handbrakes for walker use.  It is not clear to what extent upper extremity limitations are a factor in the opinion that the Veteran is prevented from engaging in all forms of employment.  

Finally, it is noted that the Veteran has lower extremity disability in addition to those associated with his service-connected foot surgeries.  Specifically, in 2006 he was noted to have diabetic neuropathy of the lower extremities, disabilities for which he was furnished a wheelchair at that time.  While there are several disease processes/disorders ongoing, the Board is tasked with evaluating only the service-connected disabilities.  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In this case, the medical evidence of record is unclear in distinguishing between symptoms caused by the Veteran's nonservice-connected foot diseases and those caused by his service-connected foot surgery residuals.  As such, an additional opinion is necessary in this case.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's claims folder to be returned to the examiner who conducted the August 2014 VA examination for a supplemental opinion.  The examiner should be requested to render an opinion regarding the differentiation of the Veteran's service and non-service-connected lower extremity disabilities and distinguish between the disability caused by the specific diseases/disorders.  The examiner should be requested to discuss the comments noted in the January 2015 letter and the specific diseases that necessitate the Veteran's use of a wheelchair or walker for ambulation.  If the disabilities may not be distinguished, the examiner should so state.  If the examiner who conducted the August 2014 examination is not available, the Veteran should be scheduled for an additional VA compensation examination.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

